DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-5, 7-9, and 13-14 under Orita (US 2005/0222712) in view of Gu (US 2006/0210146), and Masaki (US 2006/0034537) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Orita (US 2005/0222712) in view of Gu (US 2006/0210146), Masaki (US 2006/0034537), and Zhou et al (US 2020/0349348).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Orita (US 2005/0222712) in view of Gu (US 2006/0210146), Masaki (US 2006/0034537), and Nguyen et al (US 2017/0308757).
	Regarding claim 1, Orita discloses a person recognition device  for person re-identification in a monitoring region (Abstract: system for re-identifying customer), having a camera apparatus and an evaluation module (Fig.3 and ¶¶25, 36 ECU 13 and stereo camera 11), wherein the camera apparatus comprises a first camera unit and a second camera unit, wherein the first camera unit is configured to record a first monitoring image of a portion of the monitoring region, wherein the second camera unit is configured to record a second monitoring image of the portion of the monitoring region (Fig.3 and ¶¶25, 36 Stereo camera 11 including a pair of CCD cameras captures first and second portions of the monitoring region), 
wherein the camera apparatus is configured to feed the first monitoring image and the second monitoring image to the evaluation module (Fig.3 and ¶36 images are sent to ECU 13), 
wherein the evaluation module is configured to re-identify a person in the monitoring region based on the first monitoring image and the second monitoring image (Fig.3 and ¶36 ECU 13 determines if the customer detected in step 101 is found in the customer information database 5 based on the stereo images received).
Orita does not disclose the first camera unit recording in a visible range and an infrared range and the second camera unit recording in the visible range, the second camera unit including a cut-off filter configured to filter out the infrared range in recording the second image.

It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Orita to incorporate the teachings of Gu and provide the advantage and capability of being able to acquire visible images (¶49).
Orita in view of Gu does not teach re-identifying a person based on a difference image of the portion of the monitoring region in the infrared range, the difference image being produced from the first monitoring image and the second monitoring image.
However, Masaki teaches a difference image of the portion of the monitoring region in the infrared range, the difference image being produced from the first monitoring image and the second monitoring image (Fig.12 and ¶¶133-36 executing visible light removing program by subtracting an image with visible light from an image with visible and infrared light to detect human body).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Orita and Gu to incorporate the teachings of Masaki and provide the advantage and capability of being able to obtain a more accurate subject image by removing visible light component (¶130).
Orita in the combination does not teach wherein the evaluation module is configured to re-identify the person based on textile features.
wherein the evaluation module is configured to re-identify the person based on textile features (¶26 clothing may be used to re-identify a person).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Orita in the combination to incorporate the teachings of Masaki and provide the advantage and capability of being able to re-identify a person based on clothing (¶26).

Regarding claim 2, Masaki in the combination teaches wherein a channel of the difference image of the portion is in the stop band (Masaki: ¶¶133-136 difference between the first subject image and second subject image from the data area are within a certain stop band).

Regarding claim 3, Orita in the combination teaches wherein the cut-off filter forms an infrared cut-off filter and the difference image forms an IR channel image (Gu: ¶49 infrared filters 114 creating filtered images; Masaki: ¶135 difference image forms IR channel image since the visible light component is removed).

Regarding claim 4, Orita in the combination teaches wherein the camera apparatus forms a stereo camera for stereoscopic evaluation and/or the evaluation module is configured to generate a stereo image based on the first monitoring image and the second monitoring image (Orita: Fig.3 and ¶¶24, 36 stereoscopic camera 11 generate stereo image).

Regarding claim 5, Orita in the combination teaches wherein the evaluation module is configured to re-identify the person in the monitoring region based on the stereo image and/or 

Regarding claim 7, Orita in the combination teaches wherein the evaluation module is configured to re-identify the person based on color features (¶¶24-25 color stereoscopic face image is utilized to re-identify person).

Regarding claim 8, Orita in the combination teaches wherein the evaluation module is configured to re-identify the person based on texture and/or textile features (Orita: Fig.3 and ¶¶25, 36 stereoscopic camera 11 captures a face image that represents key features (texture) of each customer from the image captured by the camera 11 and ECU 13 determines if the customer detected in step 101 is found in the customer information database 5).  

Regarding claim 9, Orita in the combination teaches wherein the evaluation module is configured to determine the texture and/or textile features based on the channel image  (Masaki: ¶¶133-136 difference between the first subject image and second subject image from the data area are within a certain stop band; Orita: Fig.3 and ¶¶25, 36 stereoscopic camera 11 captures a face image that represents key features (texture) of each customer from the image captured by the camera 11 and ECU 13 determines if the customer detected in step 101 is found in the customer information database 5).  



Regarding claim 14, method claim 14 is drawn to the method corresponding to the apparatus of using same as claimed in claim 1. Therefore method claim 14 corresponds to apparatus claim 1, and is rejected for the same reasons of obviousness as used above.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Orita (US 2005/0222712) in view of Gu (US 2006/0210146), Masaki (US 2006/0034537), Nguyen et al (US 2017/0308757), and Applicant’s Admitted Prior Art in Background of the Invention. 
Regarding claim 15, Orita in the combination teaches a person located in a camera (¶24 customer located in a region of the monitoring range), but does not explicitly teach wherein the person is located within a far region of the monitoring range.
However, Applicant’s background teaches wherein the person is located within a far region of the monitoring range (¶2 persons located in far range).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Orita in the combination to incorporate the teachings of admitted prior art and provide the advantage and capability of being able to capture a person in far range (¶2).

Regarding claim 16, apparatus claim 16 is drawn to the method corresponding to the apparatus of using same as claimed in claim 15. Therefore apparatus claim 16 corresponds to method claim 15, and is rejected for the same reasons of obviousness as used above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Orita (US 2005/0222712) in view of Gu (US 2006/0210146), Masaki (US 2006/0034537), Nguyen et al (US 2017/0308757), and Kim (US 2012/0114194).
Regarding claim 6, Orita in the combination does not teach wherein the monitoring region and/or the portion of the monitoring region forms an expanded near range and/or far range.

It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Orita in the combination to incorporate the teachings of Kim and provide the advantage and capability of being able to identify at least one user within the periphery of the multimedia device (Abstract).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Orita (US 2005/0222712) in view of Gu (US 2006/0210146), Masaki (US 2006/0034537), Nguyen et al (US 2017/0308757), and Beardsley et al (US 9393697).
Regarding claim 10, Orita in the combination teaches wherein the evaluation module is configured to segment a person in the first monitoring image, in the second monitoring image and/or in the channel image (Orita: Fig.3 and ¶¶25, 36 stereoscopic camera 11 captures a face image that represents key features (texture) of each customer from the image captured by the camera 11 and ECU 13 determines if the customer detected in step 101 is found in the customer information database 5; Masaki: ¶¶133-136 difference between the first subject image and second subject image from the data area are within a certain stop band), but does not teach determining a clothing region and re-identify the person based on the clothing region.  
However, Beardsley teaches wherein the evaluation module is configured to segment a person in the first monitoring image, in the second monitoring image and/or in a channel image and to determine a clothing region and re-identify the person based on the clothing region 
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Orita in the combination to incorporate the teachings of Beardsley and provide the advantage and capability of being able to identify a person even if different poses are made (Col.13 lines 1-9).

Regarding claim 11, Orita in the combination teaches wherein the evaluation module has fabric and/or texture data in a reference database (Beardsley: Col.10 lines 50-67 color data are compared to the color data stored in database to distinguish guests from each other).  

Regarding claim 12, Orita in the combination teaches wherein the fabric and/or texture data comprise information relating to the reflection behavior of the fabric of colors into the stop band (Masaki: ¶¶133-136 difference between the first subject image and second subject image from the data area are within a certain stop band; Beardsley: Col.12 lines 56-67 and Col.13 lines 1-9 surface texture matching process allows the system to utilize clothing data to identify person).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOON . KWON
Examiner




/JOON KWON/Examiner, Art Unit 2486